This appeal was filed July 3, 1925, and no briefs have been filed in support of the appeal.
The plaintiff in error was charged with the illegal transportation of 72 two-ounce bottles of tincture of ginger, *Page 169 
an alcoholic preparation capable of being used as a beverage.
According to the rules of this court, where an appeal is not supported by briefs, it may be assumed that the appeal has been abandoned or is without merit.
The court has examined the record and finds the information sufficiently charges an offense; that the evidence supports the charge; that the instructions of the court were fair to the plaintiff in error; and that the verdict of the jury was the minimum punishment, and should be sustained. The only errors that could be urged, as appear from the record, are certain objections and exceptions to the reception of the testimony, and the overruling of the motion of the plaintiff in error to quash the jury panel.
The court finds that there were no errors in the introduction of the testimony prejudicial to the rights of the plaintiff in error, and that the court did not abuse its discretion in refusing to overrule the motion to quash the panel, based upon a failure to strictly comply with the provisions of chapter 16, Compiled Statutes of 1921. It has been held by this court that the provisions of this chapter are directory only, and that a substantial compliance with its terms is sufficient. Middleton v. State, 16 Okla. Cr. 320, 183 P. 626; Brown v. State,14 Okla. Cr. 609, 174 P. 1102.
As far as can be ascertained from the record, the jurors selected possessed the requisite qualifications, and the plaintiff in error otherwise was accorded a fair trial.
The judgment of the trial court is affirmed.
DOYLE and EDWARDS, JJ., concur. *Page 170